GILBERT, Circuit Judge
(after stating the facts as above).  The plaintiff in error relies upon the defense of entrapment. On that subject the court instructed the jury, defining entrapment in general terms; but error is assigned to the refusal of a requested instruction more fully covering the particular facts which were testified to by the plaintiff in error. The defense of entrapment related only to the sale of the second bottle of whisky. The plaintiff in error in his testimony denied the sale of the first bottle and denied possession of the third bottle. The instruction so requested was that, “if the jury believe from the evidence that the defendant was induced by the importunities of the prohibition agents to violate the law, and that through the instigation of either or both of them he was induced to sell them the intoxicating liquors, and that he would otherwise not have violated the law, then you should return a verdict of not guilty.” Assuming that, in view of the defendant’s testimony, such an instruction as to entrapment might properly have heen given concerning the sale of the second bottle of whisky, there was no error in its denial by the trial court, for it wholly ignored the testimony which tended to prove the sale of the first bottle, and would have authorized the jury to acquit the defendant if they found that he was entrapped into making the second sale.
Error is also assigned to the denial of the following requested instruction: “Where one person procures or buys intoxicating liquor for another, or assists him to buy or procure such liquor, he is not guilty of making a sale of such liquor, notwithstanding that both the money and the liquor passed through his hands, providing he has no interest in the liquor or in .the price, or acts as an agent or intermediary of the buyer, and not of the seller.” Such an instruction was not justified by the evidence. It was distinctly shown, and it was not denied by the plaintiff in error, that the identical money which was paid him for the seeond bottle of whisky was taken from his person at the time of his arrest. The money, therefore, had not “passed through his hands,” but it remained with him. When testifying in his own behalf, in answer to his counsel’s question,' “You admit selling one bottle to Officer Pierce?” he answered: “Yes; I admit selling. I didn’t make a cent on it. The fellow just made a transfer. He simply handed the money to me and says, 'If this fellow comes back, I will get it.’ He came back in about half hour, I think it was, and Pierce took the bottle. * * * Q. What time did you make this sale to Mr. Pierce? A. Sometime right after 4 o’clock.”
In Wiginton v. United States (C. C. A.) 296 F. 125, it was held that one who told a buyer of whisky that he knew a man from whom whisky could be obtained, and who purchased the whisky from the seller with money given him by the buyer, was guilty of selling whisky in violation of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138¼, et seq.), since he *201was acting as the seller’s agent. Certiorari denied, 264 U. S. 596, 44 S. Ct. 454, 68 L. Ed. 867. There was no error, therefore, in denying the requested instruction.
The judgment is affirmed.